Title: John Quincy Adams to John Adams, 6 August 1784
From: Adams, John Quincy
To: Adams, John



Honoured Sir
10. o’clock P.M. London August 6th. 1784

We have not received as yet any answer to the letters we wrote you the day I arrived in town; and are yet in a State of great uncertainty and doubt whether to go over to Holland or to go directly on to Paris to meet you there. We have got all ready to leave this Place to morrow morning if we had received any directions from you, and indeed we had some thoughts of setting off for Harwich at any rate to’morrow; But we have given over that intention, not knowing but you may have written us to go directly to Paris to meet you there, and may perhaps have already left the Hague. The Journey from hence to Paris would be attended with much less difficulty and much less fatigue, than to go first to Holland and immediately after to France. The Post from Holland must have been unluckily detained, and the mails are not arrived; I presume we shall receive Letters when it comes, which will direct us what to do. If our orders are for France, and we receive them to morrow, we shall leave London the next day; if for Holland we shall not be able to go, on account of the sailing of the Packet untill Tuesday. These delays are very disagreeable, but they were unavoidable; had Mr. Jefferson not arrived we should probably have been with you at this time.
I have bought the Coach of which I wrote you in my Last, and I believe that it will come upon the whole to about 120. Guineas as I wrote you. The Coach itself cost £102. 10S. the Imperial £6. 18S., but there will probably be some few trifles to add, and a Coachman’s box, must be put on it at Paris, which will be about 10 or 15 Guineas more; I hope that it will prove satisfactory to you. I had it cheap because it is second hand, that is, it has been about 70. miles; it was built for a gentleman, who intended travelling thro’ France, and Italy in it, but having altered his mind, disposed of it, at a low Price; the same carriage, new, would not be sold I dare say at less than £150. and perhaps more: it has every accommodation necessary for travelling, and may be converted into a town Carriage without the least diffi­culty. I am upon the whole very well contented with it, and believe it will please you.

I have only time to add, that I am your dutiful Son.
J. Q. Adams

